Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 1 of 10 PageID: 9756
                                                                         U.S. Department of Justice

                                                                         United States Attorney
                                                                         District of New Jersey


 _____________________________________________________________________________________________________________________

 CRAIG CARPENITO                                               970 Broad Street, 7th Floor        main: (973) 645-2700
 UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 645-2926
                                                               marihug.cedeno@usdoj.gov

 Marihug P. Cedeño
 Assistant United States Attorney

                                                               April 20, 2020

 Via E-Mail

 The Honorable Dennis M. Cavanaugh
 Special Master
 McElroy, Deutsch, Mulvaney & Carpenter LLP
 1300 Mount Kemble Ave
 P.O. Box 2075
 Morristown, NJ 07962-2075
 DCAVANAUGH@MDMC-LAW.com

           Re:       United States ex rel. Simpson v. Bayer Pharmaceutical Corp., et al.
                     Civil Action No. 2:05-cv-03895 (JMZ) (JAD)

 Dear Judge Cavanaugh:

         The United States respectfully submits this letter brief in Opposition to Bayer’s motion for
 reconsideration (“Bayer Recons.”) asking this Court to reconsider Your Honor’s March 26, 2020
 order granting the Government’s motion to quash the third party subpoena served on the Centers
 for Medicare and Medicaid Services (“CMS”) (“Order”). In addition, pursuant to Fed. R. Civ. P.
 45(d)(2)(B)(ii) and 45(d)(1), the United States respectfully requests that the Court shift to Bayer
 the significant costs and expenses CMS has incurred, and continues to incur, as a result of Bayer’s
 subpoena. In support of this request, the United States respectfully submits the Second
 Supplemental Declaration of Chris Klots (“Klots Second Suppl. Decl.”) (attached as Exhibit 1).

         Having failed to demonstrate that any of the 275,000 boxes containing the aged paper
 records are relevant to its defenses in this matter, Order at 10, Bayer seeks to impose further delay
 and expense on CMS by asking the Court to reconsider its sound Order and Opinion. But Bayer
 has altogether failed to meet its “high burden” to prevail on a motion for reconsideration by
 demonstrating either (1) an intervening change in controlling law; (2) the availability of new
 evidence not available previously; or (3) the need to correct clear error of law or prevent manifest
 injustice.

        Instead, dissatisfied with the Court’s ruling, Bayer seeks to re-litigate old arguments, which
 the Court did not overlook, and to assert new arguments it could have raised previously, but did
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 2 of 10 PageID: 9757
 Honorable Dennis M. Cavanaugh
 April 20, 2020
 Page 2

 not. Bayer’s so-called proposals to lessen the burden of its subpoena are illusory and come far too
 late. In the meantime, with each delay, CMS faces substantial disruption and escalating costs as a
 result of Bayer’s vastly overbroad and unduly burdensome subpoena.

          In light of the documented burden, disruption, and significant expense to CMS, and Bayer’s
 failure to demonstrate the relevance of the aged paper records or that reconsideration of the Court’s
 relevancy ruling is remotely justified, the United States respectfully requests that the Court deny
 Bayer’s motion for reconsideration and uphold its order “quash[ing] Bayer’s subpoena to the
 extent it applies to the aged Medicare paper records dating from 1996 through 1999.” Order at 12.
 The United States also respectfully requests that the Court rule on Bayer’s motion expeditiously
 and immediately lift the stay of its Order so that CMS may proceed with its planned activities
 without delay.

         Finally, because Bayer’s subpoena has imposed significant burden and expense on CMS,
 including the now-impending loss of appropriated funds and continued, unnecessary storage costs,
 the United States respectfully requests that the Court shift these costs to Bayer pursuant to Fed. R.
 Civ. P. 45(d)(2)(B)(ii) and 45(d)(1).

                                       LEGAL STANDARD

         “Reconsideration is an extraordinary remedy that is granted very sparingly.” Rich v. State,
 294 F. Supp. 3d 266, 272 (D.N.J. 2018) (quotations omitted). A party seeking reconsideration
 must demonstrate at least one of the following: “(1) an intervening change in the controlling law;
 (2) the availability of new evidence that was not available when the court [initially ruled]; or (3)
 the need to correct a clear error of law or fact to prevent manifest injustice.” Max’s Seafood Café
 v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999); ABS Brokerage Servs. v. Penson Fin. Servs., Inc.,
 No. 09-4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010).

         A motion for reconsideration “may not be used to re-litigate old matters, nor to raise
 arguments or present evidence that could have been raised prior to the entry of judgment.” P.
 Schoenfeld Asset Mgmt., LLC v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J. 2001).
 Furthermore, a motion for reconsideration must raise more than a party’s mere disagreement with
 a court’s initial decision. See ABS Brokerage Servs., 2010 WL 3257992, at *6; see also P.
 Schoenfeld, 161 F. Supp. 2d at 353. When a party claims that the Court overlooked a particular
 factual or legal issue, “[o]nly dispositive factual matters and controlling decisions of law which
 were presented to the court but not considered on the original motion may be the subject of a
 motion for reconsideration.” See id.

         The movant bears a high burden, which cannot be satisfied through “recapitulation of the
 cases and arguments considered by the court before rendering its original decision.” United States
 v. Cephalon, Inc., 159 F. Supp. 3d 550, 555 (E.D. Pa. 2016) (citations omitted). “[A] motion for
 reconsideration addresses only factual and legal matters that the Court may have overlooked,” and
 it is “improper on a motion for reconsideration to ask the Court to rethink what it had already
 thought through—rightly or wrongly.” Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.
 1109, 1122 (E.D. Pa. 1993) (citations omitted) (quotations omitted).
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 3 of 10 PageID: 9758
 Honorable Dennis M. Cavanaugh
 April 20, 2020
 Page 3

                                           ARGUMENT

    1. This Court Did Not Overlook Categories of “Potentially Relevant” Aged Paper
       Documents In Its Order

          Contrary to Bayer’s contention, this Court did not “overlook” categories of “potentially
 relevant” aged paper documents. As an initial matter, the Court correctly ruled, and Bayer does
 not dispute, that “the burden remains on the party seeking discovery to ‘show that the information
 sought is relevant to the subject matter of the action and may lead to admissible evidence.’” Order
 at 8 (citing Caver v. City of Trenton, 192 F.R.D. 154, 159 (D.N.J. 2000)). Bayer thus had to show
 the relevance of the aged paper records – a burden it did not meet in its Response in opposition to
 the Government’s motion to quash. Rather, Bayer simply asserted, without explanation, that the
 aged paper records are “potentially relevant.” See Bayer’s Response in Opposition to Motion to
 Quash dated February 26, 2020 (“Bayer Opp’n Quash”) at 7. The Court thus correctly held that
 “Bayer has not met its burden to demonstrate that the boxes containing the aged paper records are
 relevant.” Order at 10. The Court also correctly ruled that “an assertion [that documents are
 potentially relevant] is not sufficient to establish Bayer’s burden of proving relevancy.” Id. at 11.

         In its motion for reconsideration, Bayer has not even attempted to argue that that the
 Court’s relevancy ruling was legally incorrect, much less that it constituted a “clear error of law
 or fact” such that reconsideration is necessary to “prevent manifest injustice.”

         In its Order, the Court found, and Bayer does not dispute, that the boxes containing aged
 paper records from 1996, 1997, and 1998 fall outside “the discovery period germane to this case”
 because the relator’s Tenth Amended Complaint only alleges “fraudulent claims for Trasylol on
 or after August 5, 1999 and fraudulent claims for Avelox on or after July 24, 2000.” Order at 10–
 11. Thus, the Court concluded that these boxes “are outside the discovery period and not relevant
 to Bayer’s claims.” Id. at 11. This ruling covers all boxes that pre-date August 5, 1999, regardless
 of category. Bayer has offered no explanation or basis for reconsideration of the Court’s correct
 decision in this regard.

         As for boxes within the short time period from August 5, 1999 through December 1999,
 the Court concluded that Bayer had “failed to demonstrate that these boxes contain relevant
 information that cannot be obtained from other sources.” Id. As the Court noted, “Bayer has failed
 to explain why the information in the National Claims History database is inadequate and why
 paper records themselves must be provided.” Id. The Court observed that “any relevancy
 arguments are further suspect in light of the fact that the aged paper records do not include
 information related to payment decisions on the claims.” Id. The Court found it “difficult to
 ascertain how Bayer could ‘learn whether the Government consistently refuses to pay claims in
 the mine run of cases based upon noncompliance with the two legal requirements at issue’ when
 payment decisions are not included with the aged paper records.” Id. Bayer again offers no
 explanation or basis for reconsideration of the Court’s correct findings.

        Having failed to meet its burden of demonstrating actual relevance, Bayer asserted in its
 opposition to the Government’s motion to quash that the aged paper records may
 contain“potentially relevant” information to Bayer’s defense. See Bayer Opp’n Quash at 4–7. But
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 4 of 10 PageID: 9759
 Honorable Dennis M. Cavanaugh
 April 20, 2020
 Page 4

 the Court rejected this argument, explaining that “[s]uch an assertion is not sufficient to establish
 Bayer’s burden of proving relevancy.” Order at 11. The Court further ruled that it “will not subject
 the Government to a fishing expedition whereby it is required to conduct a page-by-page review
 of the contents of 275,000 boxes containing aged paper records in the chance that there are
 ‘potentially relevant’ documents contained therein.” Id. Bayer has offered no explanation or basis
 for reconsideration of the Court’s correct ruling.

         Even though the Court’s Order clearly addresses all the aged paper records from 1996
 through 1999, Bayer now asserts that the Order does not address the relevance of the full contents
 of the boxes. See Bayer Recons. at 3–4. Bayer’s arguments are meritless and fall far short of
 justifying reconsideration.

         As an initial matter, Bayer raises a new argument in its motion for reconsideration—that
 “‘[p]otentially relevant’ material is what the parties are obligated to preserve under the Federal
 Rules.” Bayer Recons. at 3–4. The Court should reject this argument because a motion for
 reconsideration is not the appropriate time to raise a new argument and because it improperly
 conflates the obligation of a party to preserve documents under the Federal Rules with the burden
 of a party seeking discovery to demonstrate relevance. Even under the very cases it cites, Bayer,
 as the party seeking discovery, had the burden of establishing the relevance of the requested
 information. See Rosa-Diaz v. Harry, 2019 WL 4464094, *3 (M.D. Pa. Sept. 18, 2019) (“[a] party
 moving to compel discovery bears the initial burden of proving the relevance of the requested
 information”); Nat’l Retail Sys., Inc. v. Markel Ins. Co., 2019 WL 1960868, *2 (E.D. Pa Apr. 25,
 2018) (“[a] party moving to compel discovery bears the initial burden of establishing the relevance
 of the requested information”). These cases do not suggest that this burden can be met simply by
 asserting that the requested documents are “potentially relevant.” Nor do these cases suggest that,
 once the Court concludes the documents are not relevant, as this Court did, a non-party has an
 obligation to maintain irrelevant documents.

         Bayer also points to a certain number of boxes where the specific contents are not known.
 See Bayer Recons. at 3. But this is a red herring and a rehash of its prior arguments. As the Court
 has already explained, the paper records do not reflect payment decisions by CMS and therefore
 are not relevant to the materiality inquiry. To the extent the date range of the box contents is not
 known, they will be retained until the date range of the box can be ascertained.

         Bayer points to other boxes aside from submitted paper claims, arguing that “the
 Government’s knowledge of the use of Trasylol in a particular procedure could be established
 through submitted medical records, correspondence with providers, or appeal files – all of which
 Mr. Klots says are in the boxes.” See id. at 4. This argument is spurious. It is not the Government’s
 knowledge of the use of Trasylol that is relevant to the materiality inquiry, but “actual knowledge
 that certain requirements were violated” that is arguably relevant under Universal Health Servs.,
 Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 2003–05 (2016) (Escobar) and this Court’s
 April 23, 2019 decision. United States ex rel. Simpson v. Bayer, 376 F. Supp. 3d, 392, 415 (D.N.J.
 2019).
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 5 of 10 PageID: 9760
 Honorable Dennis M. Cavanaugh
 April 20, 2020
 Page 5

         Bayer also argues that the “boxes contain other categories of potentially relevant
 documents aside from paper claims” and speculates that “Government knowledge about the
 allegations in this case could be discerned by internal CMS reports, investigation files, cancelled
 checks, and remittance advices – all of which Mr. Klots says are in the boxes.” Bayer Recons. at
 4 (emphasis added). But this argument is equally meritless.

         First, any “internal CMS reports, investigation files, cancelled checks, and remittance
 advices” from 1996 to 1999 predate the relator’s qui tam complaint filed in August 2005 by several
 years. For this reason alone, such paper records cannot possibly contain evidence of the
 “Government’s knowledge about the allegations in this case,” as Bayer argues. Id. Second, under
 Escobar and this Court’s April 23, 2019 ruling, Bayer must offer “proof that ‘the Government
 pays a particular claim in full despite its actual knowledge that certain requirements were violated’
 or ‘regularly pays a particular type of claim in full despite its actual knowledge that certain
 requirements were violated, and has signaled no change in position.’” Bayer, 376 F. Supp. 3d at
 415 (emphasis added) (quoting Escobar, 136 S. Ct. at 2003–05).

         Bayer’s argument for discovery focuses not on “actual knowledge that certain requirements
 were violated,” as set forth in Escobar, but on the Government’s knowledge of the “allegations in
 this case.” It is well settled, however, that “actual knowledge that certain requirements were
 violated” is not the same as awareness of allegations of violations. See United States ex rel.
 Escobar v. Universal Health Servs., Inc., 842 F.3d 103, 112 (1st Cir. 2016) (“mere awareness of
 allegations concerning non-compliance is different from knowledge of actual non-compliance”);
 United States ex rel. Rahimi v. Rite Aid Corp., 2019 WL 1426333, *8 (E.D. Mich. Mar. 30, 2019)
 (“Rite Aid’s argument conflates ‘actual knowledge that certain requirements were violated’ with
 actual knowledge of allegations that certain requirements were violated”); United States ex rel.
 Brown v. Pfizer, Inc., 2017 WL 1344365, *11 (E.D. Pa April 17, 2017) (“mere knowledge of
 allegations regarding noncompliance is insufficient to prove actual knowledge of
 noncompliance”).

         Bayer also fails to address how documents that likely do not concern Trasylol or Avelox,
 and which do not contain payment decisions, can have any bearing on the materiality inquiry which
 focuses on the impact of non-compliance on the Government’s payment decisions with respect to
 those particular drugs. See ECF No. 363-1, Klots’ Decl. ¶ 17 (an electronic search of the manifests
 across 523,000 boxes identified no matches for the words “Trasylol” or “Avelox”).

         If Bayer were genuinely interested in the Government’s payment decisions, it would opt
 for information in the National Claims History electronic database. See Order at 11. As noted by
 the Court, Bayer has not explained why the information in this database is inadequate. Id. As this
 Court also noted, Bayer’s relevancy arguments are “further suspect” as “[i]t is difficult to ascertain
 how Bayer could ‘learn whether the Government consistently refuses to pay claims in the mine of
 run cases based on noncompliance with the two legal requirements at issue’ when payment
 decisions are not included with the aged paper records.” Id. 1 The Court’s observation highlights
 1
   Bayer subpoenaed the Government before this Court issued its summary judgment decision outlining the materiality
 standard requirements in this case under Escobar, not in response to that ruling as it now claims. See Bayer Recons.
 at 1–2 (“Armed with this statement of the law (referring to this Court’s April 23, 2019 decision), on March 13, 2019,
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 6 of 10 PageID: 9761
 Honorable Dennis M. Cavanaugh
 April 20, 2020
 Page 6

 what the Government has long suspected—Bayer’s vastly overbroad subpoena was not intended
 to elicit information relevant to its defense; rather, it was a vehicle to burden and pressure the
 Government into seeking a dismissal of relator’s complaint under 31 U.S.C. § 3730(c)(2)(A).

     2. Bayer’s “Proposals” are Untimely, Self-Serving and Do Not Relieve the Government
        of Any Burden

        Bayer once again raises the issue of sampling, a point the Court expressly noted in its Order
 granting the Government’s motion to quash. Bayer repeats its belated willingness to review a
 sample of the aged paper records, but never explains why it refused the opportunity to inspect a
 sampling of the aged paper boxes during the meet and confer process in July and August 2019.

         As described in the Government’s Letter Brief in support of its motion to quash, in a letter
 dated July 26, 2019, CMS offered to make a “significant sampling of these boxes of aged
 documents available to [Bayer].” See ECF No. 363-5. CMS repeated its offer in a subsequent
 conference call with Bayer on August 8, 2019, and again in a letter dated August 16, 2019. But
 Bayer rejected that opportunity, complaining of the expense, casting doubt on its genuine interest
 in the aged paper records in the first place. Bayer’s refusal to inspect a sample and its refusal to
 narrow the subpoena left the Government with no choice but to seek relief from this Court through
 its motion to quash, which was filed on October 3, 2019.

         It was not until October 21, 2019, almost three weeks after the Government filed its motion
 to quash, that Bayer expressed for the very first time a willingness to “discuss [CMS’s] proposal
 and potentially to proceed in that manner.” See Bayer Opp’n Quash, Exhibit C at 3 (emphasis
 added). To be clear, even then, Bayer did not actually agree to inspect a sample. Rather, it imposed
 additional conditions and qualifications on its willingness to consider CMS’s proposal. See id.
 Given Bayer’s prior intransigence and unwillingness to narrow the scope of its subpoena,
 necessitating relief from the Court, CMS believed that further discussions about a sample would
 only “invite further delay and will likely result in disputes that will inevitably have to be addressed
 by the Court.” CMS, instead, offered its own counter-proposal, which Bayer did not accept. See
 Bayer Opp’n Quash, Exhibit D at 2.

          At this late date, given the current travel restrictions and the agency’s priorities related to
 the ongoing national emergency over COVID-19, it is not feasible for CMS to arrange for an
 inspection of a sample in the near future. Furthermore, Bayer’s belated request to inspect a sample,
 after it refused to do so during the meet and confer process, and after the Court has now found the
 documents to be irrelevant, comes far too late and does nothing to lessen the Government’s urgent
 and ongoing need for relief. Moreover, granting Bayer’s request at this late date would enable
 Bayer to benefit from its prior intransigence, provide Bayer with yet another avenue to create
 further delays, and entangle CMS in disputes with Bayer on a host of issues such as sample size,
 representativeness, location – all over documents the Court has already found to be irrelevant.



 Bayer served a subpoena on CMS in order to gather the information necessary to understand the Government’s ‘actual
 or likely conduct,’ the Government’s actual knowledge, and other pertinent issues.”).
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 7 of 10 PageID: 9762
 Honorable Dennis M. Cavanaugh
 April 20, 2020
 Page 7

        As one court observed when confronted with similar conduct, “to allow [Bayer] now to
 seek shelter from a fallback position that [the Government] previously tendered in good faith
 would make a mockery of both parties’ obligation to meet and confer in good faith from the start.”
 Bos. Sci. Corp. v. Lee, No. 1:13-CV-13156-DJC, 2014 WL 3851157, at *7 (N.D. Cal. Aug. 4,
 2014). “The time to tap flexibility and creativity is during meet and confer, not after.” Id.

         Bayer also repeats its argument that “CMS could stipulate to basic facts confirmed by
 CMS’s productions and its position during meet-and-confer calls.” Bayer Recons. at 5. In its
 Order, the Court acknowledged that Bayer had suggested such a stipulation. See Order at 6. But
 the Court correctly did not view such a suggestion to relieve Bayer of its burden to establish the
 relevance of the aged paper records, which Bayer failed to do. Moreover, as CMS previously
 explained, it could not enter into Bayer’s suggested stipulation because the stipulation was
 inaccurate and irrelevant. See ECF No. 368, Government’s Reply Letter Brief at 4–5. 2

         Furthermore, the Government categorically disputes Bayer’s unsupported statement that
 “CMS’s attorneys and productions have confirmed that such a stipulation would be true[.]” Bayer
 Recons. at 5. Counsel for CMS repeatedly advised Bayer that any such representation that “CMS
 has never denied payment” was not possible. Indeed, counsel for CMS do not possess the personal
 knowledge to make such a broad, binding, and unequivocal representation about every claim ever
 processed by Medicare. Counsel for CMS also has advised Bayer that they lack the legal authority
 under HHS Touhy regulations to make a binding factual representation regarding every claim
 processed by Medicare on behalf of CMS. See 45 C.F.R. §§ 2.3, 2.4. In a declined qui tam action,
 these regulations require (i) a formal request in writing for specific testimony; (ii) authorization of
 such testimony by the Agency Head or a specified designee of the Agency Head for purposes of
 45 C.F.R. Part 2. Bayer’s attempt to resuscitate its stipulation proposal is not a “dispositive factual
 matter” that would result in “manifest injustice” warranting reconsideration.

         Bayer’s request to stay its Order on the motion for reconsideration to take the deposition
 of Mr. Klots is yet another effort at delay and should similarly be denied. Bayer makes this request
 for the very first time in its motion for reconsideration nearly nine months after CMS provided
 Bayer with Mr. Klots’ July 16, 2019 memorandum documenting the contents of the aged paper
 boxes and the burden of retaining them, and more than six months after the Government filed its
 motion to quash. Bayer has provided no reason for its untimely request, and the Government
 respectfully requests that the Court reject it.




 2
    CMS processes hundreds of millions of Medicare Part A and Part B claims each year through automated processing
 systems. CMS denies claims routinely and for a variety of reasons, including, for example, because an item or service
 is not “reasonable and necessary.” Furthermore, the Government also takes action to recover overpayments whether
 through error or fraud. In addition, the Government pursues False Claims Act cases arising from violations of the
 AKS and the “reasonable and necessary” requirements as applied to off-label uses, the violations at issue in this case.
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 8 of 10 PageID: 9763
 Honorable Dennis M. Cavanaugh
 April 20, 2020
 Page 8

     3. Under Rule 45, Bayer Must Bear CMS’s Significant Expense Resulting From
        Compliance With Its Subpoena
         The United States respectfully requests that the significant costs and expenses that CMS, a
 non-party, 3 has incurred, and is continuing to incur, as a result of Bayer’s subpoena be shifted to
 Bayer pursuant to Fed. R. Civ. P. 45(d)(1) and 45(d)(2)(B)(ii). The United States does not take
 this step lightly, but having incurred significant storage expense as a result of this subpoena, CMS
 is now also faced with the imminent loss of millions of dollars in appropriated funds obligated for
 the purpose of disposing of the aged paper records. Taking into account Bayer’s vastly overbroad
 subpoena, the significant costs and burdens it has imposed on CMS, and Bayer’s refusal to adopt
 reasonable measures to reduce those costs and burdens, cost shifting under Rule 45 is warranted.

         Rule 45(d)(1) provides that “[a] party or attorney responsible for issuing and serving a
 subpoena must take reasonable steps to avoid imposing undue burden or expense on a person
 subject to a subpoena. The court for the district where compliance is required must enforce this
 duty and impose an appropriate sanction. . . on a party or attorney who fails to comply.” (emphasis
 added).

        Bayer has taken no steps to lessen the burden and expense of its overbroad subpoena, which
 covers 25 years and over 687 million pages of irrelevant aged paper records. First, after CMS
 brought the aged paper records issue to Bayer’s attention in June 2019, it provided Bayer with as
 much information as possible in the hope that Bayer would agree to narrow the scope of the
 subpoena to the time period of the complaint. Bayer refused to do so, dismissing the government’s
 burden concerns because “[t]he United States remains a real party in interest and could have
 dismissed [the relator’s case] at any time.” See ECF No. 363-7, Exhibit 6 at 3, Letter from James
 Perez to Eden Heard dated Aug. 23, 2019.

         Second, during the meet and confer process, CMS repeatedly offered Bayer the opportunity
 to inspect a sampling of the aged paper records on July 26, August 8, and again on August 16,
 2019. During the meet and confer process, CMS also offered Bayer electronic claims data pursuant
 to the agency’s customary practice. In fact, Relator’s counsel submitted such a request, and CMS
 invited Bayer to collaborate with Relator on a joint request and to share the costs. Bayer’s refusal
 to pursue either option calls into question its genuine interest in obtaining the information.

         Finally, this Court has correctly recognized that sifting through 275,000 boxes “in the
 chance that there are ‘potentially relevant’ documents contained therein” is nothing short of a
 “fishing expedition.” Order at 11. Bayer’s “fishing expedition” has severely burdened CMS,
 disrupted its operations at a critical time, and imposed significant and unnecessary expense in the
 loss of appropriated funds and needless and unnecessary storage expense. See ECF No. 363-1,
 Klots Decl. ¶¶ 31–38. From the outset, Bayer has known that its subpoena has been disruptive and
 caused significant expense to CMS. Yet it did nothing to alleviate that burden or expense. Because
 Bayer has not taken any “reasonable steps to avoid imposing undue burden or expense” to CMS


 3
   As this Court correctly held, under United States ex rel. Eisenstein v. City of New York, 556 U.S. 928, 931 (2009),
 the United States is not a party to this action. See Order at 10.
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 9 of 10 PageID: 9764
 Honorable Dennis M. Cavanaugh
 April 20, 2020
 Page 9

 from its vastly overbroad and unduly burdensome subpoena for irrelevant documents, it would be
 appropriate for the Court to shift the costs incurred by CMS onto Bayer under Rule 45(d)(1).

         In addition, a court order of compliance with a subpoena “must protect a person who is
 neither a party nor a party’s officer from significant expense resulting from compliance.” Fed. R.
 Civ. P. 45(d)(2)(B)(ii). Bayer contends that its subpoena is “an order from the court[.]” See Bayer
 Motion to Compel Production of Documents From the United States Government (March 25,
 2020) at 4. CMS submitted timely objections to Bayer’s subpoena and filed its motion to quash.
 But, pending relief from the Court, CMS complied with Bayer’s subpoena by suspending its
 disposal of the aged paper records and issuing a subpoena hold. See ECF No. 363-1, Klots Decl.
 ¶ 32. As a direct consequence of complying with Bayer’s subpoena, CMS stands to suffer the loss
 of appropriated funds and will continue to incur significant storage costs.

         Under Rule 45(d)(2)(B)(ii), fee shifting to protect a non-party from significant expense
 imposed by a subpoena is “mandatory.” R.J. Reynolds Tobacco v. Philip Morris, Inc., 29 F. App’x
 880, 882 (3d Cir. 2002); Linder v. Calero–Portocarrero, 251 F.3d 178, 182 (D.C. Cir. 2001)
 (“Rule 45 requires [mandatory fee shifting] – the district court ‘shall protect’ a non-party from
 ‘significant expense.’”); Legal Voice v. Stormans Inc., 738 F.3d 1178, 1184 (9th Cir. 2013)
 (“hold[ing] that Rule 45(d)(2)(B)(ii) requires the district court to shift a non-party’s costs of
 compliance with a subpoena, if those costs are significant”). As succinctly declared by the Ninth
 Circuit, “the only question before the court in considering whether to shift costs is whether the
 subpoena imposes significant expense on the non-party. If so, the district court must order the
 party seeking discovery to bear at least enough of the cost of compliance to render the remainder
 ‘non-significant.’” Legal Voice, 738 F.3d at 1184; see also R.J. Reynolds, 29 F. App’x at 883
 (“district courts must determine whether the subpoena imposes expenses on a non-party and
 whether those expenses are significant”). “The rule is susceptible of no other interpretation.”
 Linder, 251 F.3d at 182.

         The Government has quantified the timing and loss of appropriated funds and the storage
 expense CMS has incurred due to Bayer’s subpoena. See Klots Second Suppl. Decl. ¶ 8. Even
 with its efforts to mitigate, CMS will likely and irrevocably lose $1.4 million in appropriated funds
 if the Bayer subpoena hold remains in place until May 1, 2020. See id. ¶ 9. By June 1, this loss
 of appropriated funds will rise to $2.3 million; by July 1, the loss of appropriated funds will rise
 to $2.6 million; and by September 1, the loss of appropriated funds will rise to almost $3 million.
 See id.

         In addition, from October 2019, when the United States filed its Motion to Quash, through
 May 1, 2020, CMS will have incurred at least $222,000 in storage costs to maintain the aged paper
 boxes, solely as result of Bayer’s subpoena. See id. ¶ 11. This expense will rise to $282,000 by
 June 1, 2020, and to $347,000 by July 1, 2020, with additional storage costs at $70,000 per month
 thereafter. 4 See id. ¶¶ 12, 13.


 4
  These costs do not include the costs of conducting a page-by-page review of the contents of 275,000 paper boxes,
 which could easily exceed 1.3 million labor hours and cost $70 million. See ECF No. 366-1, Suppl, Klots Decl. ¶ 5.
Case 2:05-cv-03895-JMV-JAD Document 373 Filed 04/20/20 Page 10 of 10 PageID: 9765
  Honorable Dennis M. Cavanaugh
  April 20, 2020
  Page 10

          The combined costs (loss of appropriated funds and storage expense) plainly qualify as
  significant and cost shifting is warranted. See Legal Voice, 738 F.3d at 1185 (having “no trouble
  concluding that $20,000 is ‘significant’”); see also Linder, 251 F.3d at 182 (concluding that
  approximately $200,000 in expenses was “significant” and noting that $9,000 may be sufficiently
  significant to justify cost-shifting) (citations omitted).

                                           CONCLUSION

          For the foregoing reasons, the United States respectfully requests that this Court deny
  Bayer’s motion for reconsideration and uphold its March 26, 2020 Order and Opinion “quash[ing]
  Bayer’s subpoena to the extent it applies to the aged Medicare paper records dating from 1996
  through 1999.” The United States also respectfully requests that the Court rule on Bayer’s motion
  expeditiously and immediately lift the stay of its Order. In addition, the United States respectfully
  submits that the significant costs and expenses that CMS has incurred, and is continuing to incur,
  as a result of Bayer’s subpoena warrant shifting those costs to Bayer.


                                                        Respectfully submitted,

                                                   By: /s/ Marihug P. Cedeño
                                                       MARIHUG P. CEDEÑO
                                                       Assistant United States Attorney

                                                        ANDY MAO
                                                        JAMIE YAVELBERG
                                                        SANJAY M. BHAMBHANI
                                                        Civil Division
                                                        Commercial Litigation Branch
                                                        P.O. Box 261, Ben Franklin Station
                                                        Washington, D.C. 20044
                                                        (202) 305-0546

                                                        Attorneys for the United States


  cc: All Counsel of Record (via email)
